Exhibit 10.1

 

AGILENT TECHNOLOGIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated, Effective November 1, 2008)

 

1.                                      PURPOSE.

 

                                                The purpose of this Plan is to
provide an opportunity for Employees of Agilent Technologies, Inc. (the
“Corporation”) and its Designated Subsidiaries, to purchase Common Stock of the
Corporation and thereby to have an additional incentive to contribute to the
prosperity of the Corporation.  It is the intention of the Corporation that the
Plan qualifies as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended.

 

2.                                      DEFINITIONS.

 

(a)                                  “Board” shall mean the Board of Directors
of the Corporation.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, of the USA, as amended.  Any reference to a Section of the Code herein
shall be a reference to any successor or amended Section of the Code.

 

(c)                                  “Committee” shall mean the committee
appointed by the Board in accordance with Section 14 of the Plan.

 

(d)                                 “Common Stock” shall mean the Common Stock
of the Corporation, or any stock into which such Common Stock may be converted.

 

(e)                                  “Compensation” shall mean an Employee’s
base cash compensation, commissions and shift premiums paid on account of
personal services rendered by the Employee to the Corporation or a Designated
Subsidiary, which, effective as of November 1, 2005, shall be determined prior
to deduction of deferrals of base pay under the Agilent Technologies, Inc. 2005
Deferred Compensation Plan, or any successor plan thereto, but shall exclude
payments for overtime, incentive compensation, incentive payments and bonuses,
with any modifications determined by the Committee.  The Committee shall have
the authority to determine and approve all forms of pay to be included in the
definition of Compensation and may change the definition on a prospective basis.

 

(f)                                    “Corporation” shall mean Agilent
Technologies, Inc., a Delaware corporation.

 

(g)                                 “Designated Subsidiary” shall mean a
Subsidiary that has been designated by the Committee as eligible to participate
in the Plan with respect to its Employees.

 

1

--------------------------------------------------------------------------------


 

(h)                                 “Employee” shall mean an individual
classified as an employee (within the meaning of Code Section 3401(c) and the
regulations thereunder) by the Corporation or a Designated Subsidiary on the
Corporation’s or such Designated Subsidiary’s payroll records during the
relevant participation period.  Employees shall not include individuals
classified as independent contractors.

 

(i)                                     “Entry Date” shall mean the first
Trading Day of the Offering Period or, for new Participants, the first Trading
Day of their first Purchase Period.

 

(j)                                     “Fair Market Value” shall be the closing
sales price for the Common Stock (or the closing bid, if no sales were reported)
as quoted in The Wall Street Journal or such other source as the Committee deems
reliable, on the date of determination if that date is a Trading Day, or if that
day is not a trading day, for the last market Trading Day prior to the date of
determination.

 

(k)                                  “Offering Period” shall mean the period of
up to twenty-four (24) months during which an option granted pursuant to the
Plan may be exercised.  Notwithstanding the foregoing, unless changed by the
Committee, effective with respect to the first Offering Period commencing after
November 1, 2008, “Offering Period” shall mean a period of approximately six
(6) months.  After November 1, 2008, unless changed by the Committee, Offering
Periods shall commence on the first Trading Day on or after November 1 and May 1
of each year and terminate on the last Trading Day, respectively, of the
subsequent April and October.  The duration and timing of Offering Periods may
be changed or modified by the Committee.

 

(l)                                     “Participant” shall mean a participant
in the Plan as described in Section 5 of the Plan.

 

(m)                               “Plan” shall mean this Employee Stock Purchase
Plan.

 

(n)                                 “Purchase Date” shall mean the last Trading
Day of each Purchase Period.

 

(o)                                 “Purchase Period” shall mean the period of
six (6) months commencing after one Purchase Date and ending with the next
Purchase Date.  Purchase Periods may, run consecutively after the termination of
the preceding Purchase Period. Notwithstanding the foregoing, subject to the
Committee’s discretion to modify Offering and Purchase Periods, effective
November 1, 2008, “Purchase Period” shall mean the six (6) month period
commencing on the first day of an Offering Period and ending on the last day of
such Offering Period.

 

(p)                                 “Purchase Price” shall mean eighty-five
percent (85%) of the Fair Market Value of a share of Common Stock on the
Purchase Date, provided, however, that the Committee may elect with respect to
future Offering Periods to establish the Purchase Price as eighty-five percent
(85%) of the Fair Market Value of a share of Common Stock

 

2

--------------------------------------------------------------------------------


 

on the Entry Date or the Purchase Date, whichever is lower; provided however,
that the Purchase Price may be adjusted by the Committee pursuant to
Section 7.4.

 

(q)                                 “Shareholder” shall mean a record holder of
shares entitled to vote shares of Common Stock under the Corporation’s by-laws.

 

(r)                                    “Subsidiary” shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, as described in Code Section 424(f).

 

(s)                                  “Trading Day” shall mean a day on which
U.S. national stock exchanges and the New York Stock Exchange are open for
trading.

 

3.                                      ELIGIBILITY.

 

Any Employee regularly employed by the Corporation or by any Designated
Subsidiary on an Entry Date shall be eligible to participate in the Plan with
respect to the Purchase Period commencing on such Entry Date, provided that the
Committee may establish administrative rules requiring that employment commence
some minimum period (e.g., one pay period) prior to an Entry Date to be eligible
to participate with respect to the Purchase Period beginning on that Entry
Date.  The Committee may also determine that a designated group of highly
compensated Employees are ineligible to participate in the Plan so long as the
excluded category fits within the definition of “highly compensated employee” in
Code Section 414(q).  No Employee may participate in the Plan if immediately
after an option is granted the Employee owns or is considered to own (within the
meaning of Code Section 424(d)), shares of stock, including stock which the
Employee may purchase by conversion of convertible securities or under
outstanding options granted by the Corporation, possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Corporation or of any of its Subsidiaries.  All Employees who participate in the
Plan shall have the same rights and privileges under the Plan except for
differences which may be mandated by local law and which are consistent with
Code Section 423(b)(5); provided, however, that Employees participating in a
sub-plan adopted pursuant to Section 15 which is not designed to qualify under
Code Section 423 need not have the same rights and privileges as Employees
participating in the Code Section 423 Plan.  The Board may impose restrictions
on eligibility and participation of Employees who are officers and directors to
facilitate compliance with federal or state securities laws or foreign laws.

 

4.                                      OFFERING PERIODS.

 

Effective November 1, 2008, the Plan shall have Offering Periods of
approximately six (6) months duration which shall commence on the first Trading
Day on or after November 1 and May 1.  Each of these Offering Periods shall
terminate with a Purchase Date on the last Trading Day, respectively, on or
before April 30 and October 31.  Notwithstanding the foregoing, the Committee
shall retain the authority to

 

3

--------------------------------------------------------------------------------


 

implement consecutive Offering Periods with a new Offering Period commencing on
the first Trading Day on or after the date twenty-four (24) months from the
first date of the immediately preceding Offering Period, or on such other date
as the Committee shall determine, and continuing thereafter for twenty-four
(24) months or until terminated pursuant to Section 13 hereof.

 

The Committee shall have the authority to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without Shareholder approval if such change is announced at least five
(5) days prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

 

5.                                      PARTICIPATION.

 

5.1                                 An Employee who is eligible to participate
in the Plan in accordance with Section 3 may become a Participant by completing
and submitting, on a date prescribed by the Committee prior to an applicable
Entry Date, a completed payroll deduction authorization and Plan enrollment form
provided by the Corporation or by following an electronic or other enrollment
process as prescribed by the Committee.  An eligible Employee may authorize
payroll deductions at the rate of any whole percentage of the Employee’s
Compensation, not to exceed ten percent (10%) of the Employee’s Compensation. 
All payroll deductions may be held by the Corporation and commingled with its
other corporate funds where administratively appropriate.  No interest shall be
paid or credited to the Participant with respect to such payroll deductions. 
The Corporation shall maintain a separate bookkeeping account for each
Participant under the Plan and the amount of each Participant’s payroll
deductions shall be credited to such account.  A Participant may not make any
additional payments into such account.

 

5.2                                 Under procedures established by the
Committee, a Participant may withdraw from the Plan during a Purchase Period, by
completing and filing a new payroll deduction authorization and Plan enrollment
form with the Corporation or by following electronic or other procedures
prescribed by the Committee, prior to the fifth business day preceding the
Purchase Date. If a Participant withdraws from the Plan during a Purchase
Period, his or her accumulated payroll deductions will be refunded to the
Participant without interest.  The Committee may establish rules limiting the
frequency with which Participants may withdraw and re-enroll in the Plan and may
impose a waiting period on Participants wishing to re-enroll following
withdrawal.

 

5.3                                 A Participant may change his or her rate of
payroll deductions at any time by filing a new payroll deduction authorization
and Plan enrollment form or by following electronic or other procedures
prescribed by the Committee.  If a Participant has not followed such procedures
to change the rate of payroll deductions, the rate of payroll deductions shall
continue at the originally elected rate throughout the Purchase Period and
future Purchase Periods (including Purchase Periods of subsequent Offering
Periods).  In accordance with Section 423(b)(8) of the Code, the Committee may
reduce a Participant’s payroll deductions to zero percent (0%) at any time
during a Purchase Period.

 

4

--------------------------------------------------------------------------------


 

6.                                      TERMINATION OF EMPLOYMENT.

 

In the event any Participant terminates employment with the Corporation or any
of its Designated Subsidiaries for any reason (including death) prior to the
expiration of a Purchase Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s heirs or
estate, without interest.  Whether a termination of employment has occurred
shall be determined by the Committee.  The Committee may also establish
rules regarding when leaves of absence or changes of employment status will be
considered to be a termination of employment, including rules regarding transfer
of employment among Designated Subsidiaries, Subsidiaries and the Corporation,
and the Committee may establish termination of employment procedures for this
Plan which are independent of similar rules established under other benefit
plans of the Corporation and its Subsidiaries.

 

7.                                      OFFERING.

 

7.1                                 Subject to adjustment as set forth in
Section 10, the maximum number of shares of Common Stock which may be issued
pursuant to the Plan shall be twenty-five (25) million shares plus an annual
increase to be added on the first day of each fiscal year of the Corporation
beginning in 2001, equal to one percent (1%) of the outstanding shares of the
Corporation on such date or a lesser amount determined by the Committee,
provided that the maximum number of shares of Common Stock that may be issued
pursuant to the Plan shall be seventy-five (75) million.  If, on a given
Purchase Date, the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the
Corporation shall make a pro rata allocation of the shares remaining available
for purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

7.2                                 Each Purchase Period shall be determined by
the Committee.  Unless otherwise determined by the Committee, the Plan will
operate with successive six (6) month Purchase Periods commencing at the
beginning of each fiscal year half (November 1 and May 1).  The Committee shall
have the power to change the duration of future Purchase Periods, without
Shareholder approval, and without regard to the expectations of any
Participants.

 

7.3                                 Each eligible Employee who has elected to
participate as provided in Section 5.1 shall be granted an option to purchase
that number of whole and fractional shares of Common Stock (not to exceed 5,000
shares) which may be purchased with the payroll deductions accumulated on behalf
of such Employee during each Purchase Period at the purchase price specified in
Section 7.4 below, subject to the additional limitation that no Employee
participating in the Section 423 Plan shall be granted an option to purchase
Common Stock under the Plan at a rate which exceeds U.S. twenty-five thousand
dollars (U.S. $25,000) of the Fair Market Value of such Common Stock (determined
at the time such option is granted) for each calendar year in which such

 

5

--------------------------------------------------------------------------------


 

option is outstanding at any time.  The foregoing sentence shall be interpreted
so as to comply with Code Section 423(b)(8).

 

7.4                                 The Committee has the right to establish
that the Purchase Price under each option shall be the lower of: (i) a
percentage (not less than eighty-five percent (85%)) established by the
Committee (“Designated Percentage”) of the Fair Market Value of the Common Stock
on the Entry Date on which an option is granted, or (ii) the Designated
Percentage of the Fair Market Value on the Purchase Date on which the Common
Stock is purchased.  The Committee may change the Designated Percentage with
respect to any future Offering Period, but not below eighty-five percent (85%),
and the Committee may determine with respect to any prospective Offering Period
that the option price shall be the Designated Percentage of the Fair Market
Value of the Common Stock on the Purchase Date.  Notwithstanding the foregoing,
however, unless the Committee exercises its discretion to change the manner in
which the Purchase Price is determined, with respect to any Offering Period
commencing on or after November 1, 2008, the Purchase Price shall equal
eighty-five percent (85%) of the Fair Market Value of a share of Common Stock on
each Purchase Date.

 

8.                                      PURCHASE OF STOCK.

 

Upon the expiration of each Purchase Period, a Participant’s option shall be
exercised automatically for the purchase of that number of whole and fractional
shares of Common Stock which the accumulated payroll deductions credited to the
Participant’s account at that time shall purchase at the applicable price
specified in Section 7.4.  Notwithstanding the foregoing, the Corporation or its
designee may make such provisions and take such action as it deems necessary or
appropriate for the withholding of taxes and/or social insurance which the
Corporation or its Designated Subsidiary is required by law or regulation of any
governmental authority to withhold.  Each Participant, however, shall be
responsible for payment of all individual tax liabilities arising under the
Plan.

 

9.                                      PAYMENT AND DELIVERY.

 

As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Common Stock purchased and the
balance of any amount of payroll deductions credited to the Participant’s
account not used for the purchase, except as specified below.  The Committee may
permit or require that shares be deposited directly with a broker designated by
the Committee or to a designated agent of the Corporation, and the Committee may
utilize electronic or automated methods of share transfer.  The Committee may
require that shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures as it deems appropriate to
permit tracking of disqualifying dispositions of such shares or for other
purposes determined by the Committee.  The Corporation shall retain the amount
of payroll deductions used to purchase Common Stock as full payment for the
Common Stock and the Common Stock shall then be fully paid and non-assessable. 
No Participant shall have any voting, dividend, or other Shareholder

 

6

--------------------------------------------------------------------------------


 

rights with respect to shares subject to any option granted under the Plan until
the shares subject to the option have been purchased and delivered to the
Participant as provided in this Section 9.

 

10.                               RECAPITALIZATION.

 

If after the grant of an option, but prior to the purchase of Common Stock under
the option, there is any increase or decrease in the number of outstanding
shares of Common Stock because of a stock split, stock dividend, combination or
recapitalization of shares subject to options, the number of shares to be
purchased pursuant to an option, the price per share of Common Stock covered by
an option and the maximum number of shares specified in Section 7.1 may be
appropriately adjusted by the Board, and the Board shall take any further
actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances.

 

The Board’s determinations under this Section 10 shall be conclusive and binding
on all parties.

 

11.                               MERGER, LIQUIDATION, OTHER CORPORATION
TRANSACTIONS.

 

In the event of the proposed liquidation or dissolution of the Corporation, the
Offering Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest to the
Participants.

 

In the event of a proposed sale of all or substantially all of the assets of the
Corporation, or the merger or consolidation of the Corporation with or into
another corporation, then in the sole discretion of the Board, (1) each option
shall be assumed or an equivalent option shall be substituted by the successor
corporation or parent or subsidiary of such successor corporation, (2) a date
established by the Board on or before the date of consummation of such merger,
consolidation or sale shall be treated as a Purchase Date, and all outstanding
options shall be exercised on such date, or (3) all outstanding options shall
terminate and the accumulated payroll deductions will be refunded without
interest to the Participants.

 

12.                               TRANSFERABILITY.

 

Options granted to Participants may not be voluntarily or involuntarily
assigned, transferred, pledged, or otherwise disposed of in any way, and any
attempted assignment, transfer, pledge, or other disposition shall be null and
void and without effect.  If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interests under the Plan,
other than as permitted by the Code, such act shall be treated as an election by
the Participant to discontinue participation in the Plan pursuant to
Section 5.2.

 

7

--------------------------------------------------------------------------------


 

13.                               AMENDMENT OR TERMINATION OF THE PLAN.

 

13.1                           The Plan shall continue until November 1, 2020
unless otherwise terminated in accordance with Section 13.2.

 

13.2                           The Board may, in its sole discretion, insofar as
permitted by law, terminate or suspend the Plan, or revise or amend it in any
respect whatsoever, except that, without approval of the Shareholders, no such
revision or amendment shall materially increase the number of shares subject to
the Plan, other than an adjustment under Section 10 of the Plan.  Effective
November 1, 2008, the Board has delegated its powers under this Section 13.2 to
the Committee unless and until the Board revokes such delegation.

 

14.                               ADMINISTRATION.

 

The Board shall appoint a Committee consisting of at least two members who will
serve for such period of time as the Board may specify and whom the Board may
remove at any time.  The Committee will have the authority and responsibility
for the day-to-day administration of the Plan, the authority and responsibility
specifically provided in this Plan and any additional duty, responsibility and
authority delegated to the Committee by the Board, which may include any of the
functions assigned to the Board in this Plan.  The Committee may delegate to one
or more individuals the day-to-day administration of the Plan.  The Committee
shall have full power and authority to promulgate any rules and regulations
which it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, to make factual
determinations relevant to Plan entitlements and to take all action in
connection with administration of the Plan as it deems necessary or advisable,
consistent with the delegation from the Board.  Decisions of the Board and the
Committee shall be final and binding upon all participants.  Any decision
reduced to writing and signed by a majority of the members of the Committee
shall be fully effective as if it had been made at a meeting of the Committee
duly held.  The Corporation shall pay all expenses incurred in the
administration of the Plan.  No Board or Committee member shall be liable for
any action or determination made in good faith with respect to the Plan or any
option granted hereunder.

 

15.                               COMMITTEE RULES FOR FOREIGN JURISDICTIONS.

 

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures.  Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements.

 

The Committee may also adopt sub-plans applicable to particular Subsidiaries or
locations, which sub-plans may be designed to be outside the scope of Code
Section  

 

8

--------------------------------------------------------------------------------


 

423. The rules of such sub-plans may take precedence over other provisions of
this Plan, with the exception of Section 7.1, but unless otherwise superseded by
the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan.

 

16.                               SECURITIES LAWS REQUIREMENTS.

 

The Corporation shall not be under any obligation to issue Common Stock upon the
exercise of any option unless and until the Corporation has determined that:
(i) it and the Participant have taken all actions required to register the
Common Stock under the Securities Act of 1933, or to perfect an exemption from
the registration requirements thereof; (ii) any applicable listing requirement
of any stock exchange on which the Common Stock is listed has been satisfied;
and (iii) all other applicable provisions of state, federal and applicable
foreign law have been satisfied.

 

17.                               GOVERNMENTAL REGULATIONS.

 

This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.

 

18.                               NO ENLARGEMENT OF EMPLOYEE RIGHTS.

 

Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ of the Corporation or any Designated Subsidiary or to
interfere with the right of the Corporation or Designated Subsidiary to
discharge any Employee at any time.

 

19.                               GOVERNING LAW.

 

This Plan shall be governed by Delaware law, without regard to that State’s
choice of law rules.

 

20.                               EFFECTIVE DATE.

 

This Plan became effective November 1, 2000.

 

21.                               REPORTS.

 

Individual accounts shall be maintained for each Participant in the Plan. 
Statements of account shall be given to Participants at least annually.

 

22.                               DESIGNATION OF BENEFICIARY FOR OWNED SHARES.

 

With respect to shares of Common Stock purchased by the Participant pursuant to
the Plan and held in an account maintained by the Corporation or its assignee on
the

 

9

--------------------------------------------------------------------------------


 

Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary.  The Participant may change such designation of
beneficiary at any time by written notice.  Subject to local legal requirements,
in the event of a Participant’s death, the Corporation or its assignee shall
deliver such shares of Common Stock to the designated beneficiary.

 

Subject to local law, in the event of the death of a Participant and in the
absence of a beneficiary validly designated who is living at the time of such
Participant’s death, the Corporation shall deliver such shares of Common Stock
to the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the
Corporation), the Corporation in its sole discretion, may deliver (or cause its
assignee to deliver) such shares of Common Stock to the spouse, dependent or
relative of the Participant, or if no spouse, dependent or relative is known to
the Corporation, then to such other person as the Corporation may determine.

 

10

--------------------------------------------------------------------------------